    Case: 1:20-cv-04637 Document #: 25 Filed: 11/13/20 Page 1 of 10 PageID #:265




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

Dirtt Environmental Solutions, Ltd., Dirtt
Environmental Solutions, Inc.

                     Plaintiffs,

         v.                                             Case No. 20-cv-4637

Falkbuilt, Ltd.                                         Hon. Judge Steven C. Seeger
                                                        Hon. Magistrate Judge Gabriel A. Fuentes
                     Defendant.
                                                        JURY TRIAL DEMANDED

              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiffs DIRTT Environmental Solutions, Ltd. ("DIRTT Ltd.") and DIRTT

Environmental Solutions, Inc. ("DIRTT Inc.") (collectively, "DIRTT") bring this first amended

complaint for patent infringement against Defendant Falkbuilt, Ltd. ("Falkbuilt") and allege as

follows:

                                         Nature of the Action

         1.       This is an action for patent infringement under the patent laws of the United States,

Title 35 U.S.C. §§1 et seq. DIRTT seeks remedies for Defendant's infringement of DIRTT's

patents nos. 10,467,814 ("the '814 patent") and 10,783,284 ("the '284 patent") or "the Asserted

Patents") (Exhibits A and L, respectively).

                                                Parties

         2.       Plaintiff DIRTT Ltd. is a Canadian company with its headquarters and principal

place of business located in Calgary, Alberta, Canada. DIRTT Ltd. is the parent company of

DIRTT Inc.




55370011;3
    Case: 1:20-cv-04637 Document #: 25 Filed: 11/13/20 Page 2 of 10 PageID #:266




         3.      Plaintiff DIRTT Inc. is a Colorado company with a significant business presence in

Chicago, Illinois, where it also has an office and Green Learning Center which includes extensive

display space.

         4.      Defendant Falkbuilt Ltd. is a Canadian company with its principal place of business

in Calgary, Alberta, Canada.

         5.      Falkbuilt was founded by former DIRTT employees in 2018, including former

DIRTT CEO, Mogens Smed, and former DIRTT VP of Software Development, Barrie Loberg.

         6.      Falkbuilt has at least 36 branches in cities throughout the United States, including

in Chicago, Illinois.

         7.      The formation of Falkbuilt relied upon the misappropriation of significant DIRTT

trade secrets and intellectual property, as well as the recruitment of former DIRTT employees in

violation of non-solicitation agreements by the founders of Falkbuilt.

         8.      Despite being a Canadian entity, Falkbuilt has extensive, continuous, and

systematic connections with the United States and Illinois in particular. Among its 36 branches in

the United States, numerous employees affiliated with those branches represent themselves to be

"Principals" of Falkbuilt Ltd.

                                       Jurisdiction and Venue

         9.      This action arises under the Patent Act, 35 U.S.C. §§1 et seq.

         10.     Subject matter jurisdiction is proper in this Court under 28 U.S.C. §§1331 and

1338(a).

         11.     This Court has personal jurisdiction over defendant Falkbuilt because it (a) holds

itself out as maintaining a place of business and continuing presence in this Judicial District such

that it has availed itself of the rights, benefits, and privileges of Illinois’s laws; (b) has purposefully



                                                    2
55370011;3
      Case: 1:20-cv-04637 Document #: 25 Filed: 11/13/20 Page 3 of 10 PageID #:267




directed its activities at residents and corporate entities within the state of Illinois and the claims

set forth herein as to Falkbuilt arise out of or relate to those activities (c) has committed and/or

induced acts of infringement in this Judicial District, and (d) it is reasonable and fair for this Court

to exercise personal jurisdiction over Falkbuilt.

         12.   Falkbuilt has not contested jurisdiction in this case (Answer, Dkt. 22, ¶9).

         13.   Falkbuilt has shown that it has utilized the accused Echo Dome system / method in

Chicago through its promotional videos. (Exhibit B).

         14.   Additionally, the Court has jurisdiction based on Falkbuilt's continuous and

systematic contacts with the forum state of Illinois, including but not limited to (a) solicitation of

customers and completion of construction projects in the forum state, (b) the existence of a branch

in Chicago with two individuals held out by Falkbuilt and the individuals as "Principal" or

"Associate Principal" of Falkbuilt Ltd.

         15.   Falkbuilt holds or has held itself out on its website as having a branch location at

1240 N. Ashland, #221269, Chicago, Illinois, where it lists Kristen Eboh as the contact. (Exhibit

C).

         16.   Eboh and Lindsey Hartsock both have represented themselves on LinkedIn as

"Principals" of Falkbuilt Ltd. at the Falkbuilt Chicago office. (Exhibit D).

         17.   Falkbuilt has completed and/or pitched numerous projects in Chicago, has utilized

the infringing technology on at least one occasion in this Judicial District, and has committed acts

of indirect infringement in this Judicial District.

         18.   Falkbuilt directs its infringing product and system to consumers in the U.S. and in

Illinois via the "Echo Dome" app available via the Apple App Store on iPhones and iPads.

Falkbuilt lists "Falkbuilt Ltd." as the seller of the app and "Falkbuilt" as the developer.



                                                      3
55370011;3
    Case: 1:20-cv-04637 Document #: 25 Filed: 11/13/20 Page 4 of 10 PageID #:268




         19.    This Court alternatively has personal jurisdiction over Falkbuilt pursuant to (a) Fed.

R. Civ. P. 4(k)(1); and/or (b) Fed. R. Civ. P. 4(k)(2).

         20.    Venue is proper in this Judicial District under 28 U.S.C. §§1391 and 1440 because

Falkbuilt resides in this district for purposes of §1391(c)(2), has committed acts of infringement

in this Judicial District, and is subject to specific personal jurisdiction in this Judicial District.

                                        The Asserted Patents

         21.    U.S. Patent No. 10,467,814 entitled, "Mixed-Reality Architectural Design

Environment" ("the '814 Patent"), was duly and legally issued by the United States Patent and

Trademark Office on November 5, 2019.

         22.    U.S. Patent No. 10,783,284 entitled, "Virtual Reality Immersion With an

Architectural Design Software Application" ("the '284 patent"), was duly and legally issued by the

United States Patent and Trademark office September 22, 2020.

         23.    The '814 Patent is currently in force and no maintenance fees are owed.

         24.    The '284 Patent is currently in force and no maintenance fees are owed.

         25.    DIRTT Ltd. is the owner by assignment of all right, title and interest to enforce the

'814 Patent and the '284 Patent.

         26.    DIRTT Inc. is the exclusive licensee in the United States to the '814 Patent and the

'284 Patent.

         27.    The '814 Patent includes 20 claims, including 3 independent claims.

         28.    The '284 Patent includes 20 claims including 3 independent claims.

         29.    Loberg executed the combined declaration and assignment at Exhibit J.

         30.    Loberg executed the assignment nunc pro tunc at Exhibit K.




                                                    4
55370011;3
    Case: 1:20-cv-04637 Document #: 25 Filed: 11/13/20 Page 5 of 10 PageID #:269




         31.   Objective indicia of non-obviousness support the validity of the Asserted Patents.

For example, Falkbuilt copied a commercial embodiment of the claims, commercial embodiments

of the claims are commercially successful, the claimed invention met a long-felt but unmet need

in the technology space, others failed to solve the long-felt need addressed by the invention, the

claimed invention exhibits unexpected superiority, experts initially expressed skepticism of the

claimed invention, others taught away from the claimed invention, and the claimed invention has

been praised by others.

                              Infringement of the Asserted Patents

         32.   Defendant has infringed and is continuing to infringe the '814 Patent.

         33.   Defendant has directly infringed and continues to infringe, both literally and under

the doctrine of equivalents, at least claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 16, 19 and 20

of the '814 Patent.

         34.   Defendant has infringed and is continuing to infringe the '284 Patent.

         35.   Defendant has directly infringed and continues to infringe, both literally and under

the doctrine of equivalents, at least claims 1, 5, 8, 11, 12, and 15 of the '284 Patent.

         36.   Defendant infringes claims 1 2, 3, 4, 5, 6, 7, 19, and 20 of the '814 Patent by at least

the manufacture, sale, offer for sale, and/or importation of an infringing system without

authorization from DIRTT, including but not limited to Defendant's "Echo Dome" system, shown

in the video linked at Exhibit B.

         37.   Defendant infringes claim 10, 11, 12, 13, 14, 15 and 16 of the '814 Patent by at least

the performance and/or use of the infringing method in the United States without authorization

from DIRTT, including but not limited to use of Defendant's "Echo Dome" system, shown in the

video linked at Exhibit B.



                                                  5
55370011;3
    Case: 1:20-cv-04637 Document #: 25 Filed: 11/13/20 Page 6 of 10 PageID #:270




         38.     A blog entry by Falkbuilt describing Echo Dome is attached at Exhibit I.

         39.     Defendant infringes claims 1, 5, and 15 of the '284 patent by at least the

manufacture, sale, offer for sale, and/or importation of an infringing system without authorization

from DIRTT, including but not limited to Defendant's "Echo Dome" system, shown in the video

referenced at Exhibit B.

         40.     Defendant infringes claim 8, 11, and 12 of the '284 Patent by at least the

performance and/or use of the infringing method in the United States without authorization from

DIRTT, including but not limited to use of Defendant's "Echo Dome" system, shown in the video

referenced at Exhibit B and referenced in the blog entry at Exhibit I.

         41.     Falkbuilt represents that the accused Echo Dome system / method “presents an

incredible opportunity for Falk and other Revit users to explore their designs and make informed

design decisions in real time, while simultaneously experiencing the power of virtual collaboration

among multiple users at the exact same time." (Exhibit E).

         42.     The description of "Echo Dome" is substantially similar to DIRTT's proprietary

system, "ICE."

         43.     Before departing DIRTT to launch Falkbuilt, one of the inventors of the '814 patent

was quoted as follows: "From separate physical locations, an architect, designer and client can

meet inside a space that doesn’t even exist yet,” says Barrie Loberg, DIRTT co-founder and creator

of ICE technology. “They can make changes and see the impact of those changes instantly in the

design, pricing and even the manufacturing data. This live, interactive experience can bring

efficiencies to every phase of construction by improving how we understand, plan and ultimately

build spaces.” (Exhibit F)




                                                  6
55370011;3
    Case: 1:20-cv-04637 Document #: 25 Filed: 11/13/20 Page 7 of 10 PageID #:271




         44.   At Exhibit I, Falkbuilt states: "One of Echo Dome’s many incredible features is the

ability to teleport from spaces within a project and between different projects or locations. Start

the meeting in the soon-to-be LA office and teleport instantly to the office in New York City."

         45.   Just as DIRTT uses ICE, Falkbuilt uses or promotes the accused Echo Dome system

/ method in conjunction with its projects.

         46.   A chart exemplifying the infringement of the independent claims of the Asserted

Patents is attached as Exhibit G.

         47.   Defendant has also induced and continues to induce others to infringe the Asserted

Patents, literally and under the doctrine of equivalents. For example, Defendant has induced and

is inducing customers to utilize the infringing system and method to drive sales for Defendant.

Accordingly, direct infringers include Falkbuilt's partners and customers and others offered Echo

Dome demos.

         48.   Defendant is liable for contributory infringement based on its offers to sell or sales

within the United States of the Echo Dome app, which constitutes a component of a patented

machine, manufacture, combination or composition, or a material or apparatus for use in practicing

a patented process, constituting a material part of the invention, knowing the same to be especially

made or especially adapted for use in an infringement of the Asserted Patents, and not a staple

article or commodity of commerce suitable for substantial non-infringing use.

         49.   Defendant is aware of the Asserted Patents because Loberg is an inventor of each

of the Asserted Patents. Additionally, Defendant is aware the Asserted Patents and Defendant's

infringement least as of the date of service of the original Complaint as to the '814 Patent and this

First Amended Complaint as to the '284 patent.

         50.   Loberg holds a leadership role at Falkbuilt.



                                                 7
55370011;3
    Case: 1:20-cv-04637 Document #: 25 Filed: 11/13/20 Page 8 of 10 PageID #:272




         51.   Falkbuilt was formed to compete with DIRTT.

         52.   Loberg is one of only two founders featured on the Falkbuilt website. (Exhibit H).

         53.   Loberg holds an ownership stake in Falkbuilt Ltd.

         54.   Concurrent with or soon after its founding by Loberg and others, Falkbuilt began

efforts to develop the Echo Dome system.

         55.   Loberg was, and continues to be, significantly involved in Echo Dome, including

in an authoritative decision-making capacity.

                           Count I: Infringement of the '814 Patent

         56.   Paragraphs 1-55 are incorporated as if set forth at length herein.

         57.   Defendant has infringed, and continue to infringe, by making, using, offering to

sell, selling and/or importing products that infringe one or more claims of the '814 Patent and/or

by actively inducing the infringement of others (including users of the infringing system and

method), and/or by contributing to infringement in violation of 35 U.S.C. § 271(a), (b), and (c).

         58.   DIRTT is entitled to recover damages adequate to compensate for Defendant's

infringement. Furthermore, Defendant's infringement of the '814 Patent is willful and deliberate,

entitling DIRTT to a recovery of its attorneys' fees and enhanced damages under 35 U.S.C. §§284

and 285.

         59.   DIRTT has no adequate remedy at law for Defendant's infringement of the '814

Patent and is suffering irreparable harm, requiring permanent injunctive relief.

                           Count II: Infringement of the '284 Patent

         60.   Paragraphs 1-59 are incorporated as if set forth at length herein.

         61.   Defendant has infringed, and continue to infringe, by making, using, offering to

sell, selling and/or importing products that infringe one or more claims of the '284 Patent and/or



                                                 8
55370011;3
    Case: 1:20-cv-04637 Document #: 25 Filed: 11/13/20 Page 9 of 10 PageID #:273




by actively inducing the infringement of others (including users of the infringing system and

method), and/or by contributing to infringement in violation of 35 U.S.C. § 271(a), (b), and (c).

         62.    DIRTT is entitled to recover damages adequate to compensate for Defendant's

infringement. Furthermore, Defendant's infringement of the '284 Patent is willful and deliberate,

entitling DIRTT to a recovery of its attorneys' fees and enhanced damages under 35 U.S.C. §§284

and 285.

         63.    DIRTT has no adequate remedy at law for Defendant's infringement of the '284

Patent and is suffering irreparable harm, requiring permanent injunctive relief.

                                         Request for Relief

         WHEREFORE, DIRTT respectfully requests the following relief:

    A. A judgment that the '814 and '284 Patents are valid and enforceable;

    B. A judgment that Defendant has directly infringed one or more claims of the Asserted

         Patents, or have induced and/or contributed to such infringement, pursuant to 35 U.S.C. §

         271(a), (b) and/or (c);

    C. An order permanently enjoining Defendant and its respective affiliates, subsidiaries,

         officers, agents, servants, directors, representatives, licensees, successors, assigns,

         employees, attorneys, and all those acting in concert, privity, or participation with any of

         the foregoing, from infringing, directly or indirectly, the Asserted Patents;

    D. A judgment that awards DIRTT all appropriate damages under 35 U.S.C. § 284 for

         Defendant's past infringement, and any continuing or future infringement of the Asserted

         Patents, up until the date such judgment is entered, including enhanced damages pursuant

         to 35 U.S.C. § 284 for Defendant's willful infringement of the Asserted Patents, as well as

         any pre- and post-judgment interest, costs, and disbursements as justified under 35 U.S.C.



                                                   9
55370011;3
    Case: 1:20-cv-04637 Document #: 25 Filed: 11/13/20 Page 10 of 10 PageID #:274




         § 284 and, if necessary, to adequately compensate DIRTT for Defendant's infringement,

         an accounting:

    E. That this case be declared exceptional within the meaning of 35 U.S.C. § 285 and that

         DIRTT be awarded its reasonable attorneys’ fees against Defendant that it incurs in

         prosecuting this action;

    F. That DIRTT be awarded costs and expenses that it incurs in prosecuting this action; and

    G. That DIRTT be awarded such further relief at law or in equity as the Court deems just and

         proper.

                                     Demand for Jury Trial

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, DIRTT respectfully

requests a trial by jury of any and all issues on which a trial by jury is available under applicable

law.

Dated this 13th day of November, 2020

                                DIRTT ENVIRONMENTAL SOLUTIONS LTD. and DIRTT
                                ENVIRONMENTAL SOLUTIONS, INC.

                                       By:/s/Timothy Sendek
                                       One of their Attorneys
Timothy Sendek
Robyn Bowland
Akerman LLP
71 S. Wacker Drive, 47th Floor
Chicago, Illinois 60606
Tim.Sendek@akerman.com
Robyn.Bowland@akerman.com
Attorneys for Plaintiffs




                                                 10
55370011;3
